NO. 12-22-00048-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

TRAVIS MICHAEL TORGERSON,                                  §       APPEAL FROM THE 392ND
APPELLANT

V.                                                         §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §       HENDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
       Travis Michael Torgerson appeals his conviction for impersonating a public servant. In
one issue, Appellant argues that the evidence is insufficient to support the trial court’s judgment.
We affirm.


                                                  BACKGROUND
       Appellant was charged by separate indictments with three counts of impersonating a
public servant 1 and pleaded “not guilty.” The matter proceeded to a jury trial. The jury found
Appellant “guilty” as charged and, following a trial on punishment, assessed his punishment at
imprisonment for six years. The trial court sentenced Appellant accordingly, and this appeal
followed.


                                          EVIDENTIARY SUFFICIENCY
       In his sole issue, Appellant argues that the evidence is legally insufficient to support the
trial court’s judgment.




       1
           Only one count of impersonating a public servant is the subject of this appeal.
Standard of Review
          The Jackson v. Virginia 2 legal sufficiency standard is the only standard that a reviewing
court should apply in determining whether the evidence is sufficient to support each element of a
criminal offense that the state is required to prove beyond a reasonable doubt. See Brooks v.
State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010). Legal sufficiency is the constitutional
minimum required by the Due Process Clause of the Fourteenth Amendment to sustain a
criminal conviction. See Jackson, 443 U.S. at 315–16, 99 S. Ct. at 2786–87; see also Escobedo
v. State, 6 S.W.3d 1, 6 (Tex. App.–San Antonio 1999, pet. ref’d). The standard for reviewing a
legal sufficiency challenge is whether any rational trier of fact could have found the essential
elements of the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 320, 99 S. Ct. at
2789; see also Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993). The evidence is
examined in the light most favorable to the verdict. See Jackson, 443 U.S. at 320, 99 S. Ct. at
2789; Johnson, 871 S.W.2d at 186. A jury is free to believe all or any part of a witness’s
testimony or disbelieve all or any part of that testimony. See Lee v. State, 176 S.W.3d 452, 458
(Tex. App.–Houston [1st Dist.] 2004), aff’d, 206 S.W.3d 620 (Tex. Crim. App. 2006). A
successful legal sufficiency challenge will result in rendition of an acquittal by the reviewing
court. See Tibbs v. Florida, 457 U.S. 31, 41–42, 102 S. Ct. 2211, 2217–18, 72 L. Ed. 2d 652
(1982).
          Circumstantial evidence is as probative as direct evidence in establishing guilt, and
circumstantial evidence alone can be sufficient to establish guilt. Rodriguez v. State, 521
S.W.3d 822, 827 (Tex. App.–Houston [1st Dist.] 2017, no pet.) (citing Sorrells v. State, 343
S.W.3d 152, 155 (Tex. Crim. App. 2011)). Each fact need not point directly and independently
to the guilt of the appellant, as long as the cumulative force of all the incriminating
circumstances is sufficient to support the conviction. See Hooper v. State, 214 S.W.3d 9, 13
(Tex. Crim. App. 2007). Juries are permitted to draw multiple reasonable inferences as long as
each inference is supported by the evidence presented at trial. Id. at 15. Juries are not permitted
to come to conclusions based on mere speculation or factually unsupported inferences or
presumptions. Id. An inference is a conclusion reached by considering other facts and deducing
a logical consequence from them, while speculation is mere theorizing or guessing about the
possible meaning of facts and evidence presented. Id. at 16.

          2
              443 U.S. 307, 315–16, 99 S. Ct. 2781, 2786–87, 61 L. Ed. 2d 560 (1979).


                                                           2
        The sufficiency of the evidence is measured against the offense as defined by a
hypothetically correct jury charge. See Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.
1997). Such a charge would include one that “accurately sets out the law, is authorized by the
indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict
the State’s theories of liability, and adequately describes the particular offense for which the
defendant is tried.” Id.
Discussion
        To satisfy its burden of proof that Appellant committed the offense of impersonating a
public servant as charged in the indictment, the State was required to prove beyond a reasonable
doubt that Appellant impersonated a public servant with intent to induce B. Hillhouse either to
submit to Appellant’s pretended official authority or to rely on his pretended official acts. See
TEX. PENAL CODE ANN. § 37.11(a)(1) (West Supp. 2022).
        The record reflects that Appellant was arrested on separate charges for impersonating a
public servant to several members of the public at large. 3 Thereafter, on August 9, 2021, while
he was in jail, Appellant sent two written requests to Henderson County Sherriff Botie Hillhouse.
In his first request, Appellant stated, “U ARRESTED A GOVERNORED STATE/FEDERAL
EMPLOYEE 125-4 LEE/RAMBO AN CHARGED AS INPERONATING AN OFFICER WITH
A UNIDENTIFIED METAL STAR/BADGE.” Hillhouse responded, “This is not a request.”
Approximately one hour later, Appellant sent a second request, in which he stated, “I REQUEST
TO    B    RELEASED          AS     IM    A    GOVERNORD            STATE/FEDERAL             BODY       125-4
LEE/RAMBO[.]”
        Impersonation
        Appellant first argues that these requests do not support the element that he impersonated
a public servant. More specifically, Appellant contends that he did not hold himself out to be
anything other than what he thought he was, a confidential informant. A public servant is “an
officer, employee, or agent of government.” TEX. PENAL CODE ANN. § 1.07(a)(41)(A) (West
2021); Rice v. State, 195 S.W.3d 876, 881 (Tex. App.–Dallas 2006, pet. ref’d). “Government”
means “the state[,]” which is defined as “a body politic organized for civil rule and government,”

          3
            The evidence showed that Appellant portrayed himself to be a police officer to certain people in
Henderson County, Texas. One person reported that Appellant had a badge and a gun and identified himself as a
police officer. Another described Appellant as displaying a badge the way a police officer would. Appellant was
arrested, and officers discovered in Appellant’s vehicle numerous hats with the words “Police” or “FBI” on them,
handcuffs, and a realistic-looking, replica pistol.


                                                       3
a “political organization that has supreme civil authority and political power and serves as the
basis of government,” or “any of the bodies politic or political units that together make up a
federal union, as in the United States of America.” TEX. PENAL CODE ANN. § 1.07(a)(24)(A);
Rice, 195 S.W.3d at 881. Thus, a person commits an offense if he impersonates an officer,
employee, or agent of a political body, organization, or unit organized for civil rule and
government. Rice, 195 S.W.3d at 881.
        Here, the record reflects that Appellant previously sought to become a confidential
informant. However, the evidence further indicates that while Appellant may have reached the
point in the process of choosing an alias and being assigned a number, he had not completed the
process of becoming a confidential informant.                  Moreover, in his first request, Appellant
specifically stated that he was a state or federal employee. He reiterated the gist of this statement
in his second request.         Thus, even if Appellant was, in fact, a confidential informant, he
nonetheless represented that he was a state or federal employee who had a badge when he was
arrested. Hillhouse explained in his testimony that Appellant neither is a peace officer nor a state
or federal agent. He further explained that confidential informants are private citizens, not police
officers.
        Intent to Induce to Submit to Authority
        Appellant next argues that there is insufficient evidence that, by his requests, he intended
to induce Hillhouse to submit to his pretended official authority or to rely on his pretended
official acts. 4 To meet this element, the actor need not succeed in inducing anyone to submit to
his assumed authority; all that is required is the impersonation and the intent. See Dietz v. State,
62 S.W.3d 335, 340 (Tex. App.–Austin 2001, pet. ref’d). As set forth above, in his first request,
Appellant identified himself as a state/federal employee. In his second request, he reiterated this
state/federal descriptor and requested that Hillhouse release him from jail on the basis of that
status. Hillhouse testified that when Appellant sent those requests, he was portraying himself to
be a federal agent and implying that he needed to be released from custody on that basis.
Moreover, the evidence indicates that prior to his arrest, Appellant held himself out to certain
members of the community as a person acting in a law enforcement capacity. Hillhouse testified

         4
           In support of his argument, Appellant cites to Cornwell v. State, 471 S.W.3d 458, 462–65 (Tex. Crim.
App. 2015). In Cornwell, the court considered the concept of “pretended official acts” upon which the appellant
induced another to rely. See id. However, the court did not discuss the alternative element of an appellant’s intent
to induce another to submit to his pretended official authority. See TEX. PENAL CODE ANN. §. 37.11(a)(1) (West
Supp. 2021).


                                                         4
that he was aware of the charges which resulted in Appellant’s confinement in jail. As a result,
the jury reasonably could find that Appellant knew Hillhouse was aware that he portrayed
himself as a law enforcement officer and might have doubts as to whether Appellant was, in fact,
a law enforcement officer. As a result, it further could find that Appellant conveyed the message
to Hillhouse that he was a federal/state employee, who had a badge when he was arrested, and
did so in order to perpetuate his contrived persona with Hillhouse so that Hillhouse would
believe Appellant’s statement, submit to his authority, and help to secure his release from jail.
Therefore, Appellant’s general statement of status in his requests, when considered in light of
Hillhouse’s knowledge of the charges against Appellant, could be construed as a request to be
released from jail made with the intent to convey his authority as a person acting in a law
enforcement capacity.
         We have considered the aforementioned evidence and the record as a whole in the light
most favorable to the jury’s verdict. Having done so, we conclude that the jury reasonably could
determine beyond a reasonable doubt that Appellant, through these requests and based on his
knowledge of Hillhouse’s observations of his actions, impersonated a state/federal employee in
some purported law enforcement role with the intent to induce Hillhouse to submit to this
pretended authority by releasing him from jail. See TEX. PENAL CODE ANN. § 37.11(a)(1); Rice,
195 S.W.3d at 881; Dietz, 62 S.W.3d at 340. Accordingly, we hold that the evidence is legally
sufficient to support the trial court’s judgment. Appellant’s sole issue is overruled.


                                                  DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.


                                                                JAMES T. WORTHEN
                                                                  Chief Justice

Opinion delivered November 17, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 17, 2022


                                         NO. 12-22-00048-CR


                               TRAVIS MICHAEL TORGERSON,
                                         Appellant
                                            V.
                                  THE STATE OF TEXAS,
                                         Appellee


                                Appeal from the 392nd District Court
                    of Henderson County, Texas (Tr.Ct.No. CR21-1091-173)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.